In an action to recover damages for personal injuries, plaintiff appeals from so much of an order of the Supreme Court, Kings County, entered August 17, 1964, as denied her motion for a special preference in trial. Order, insofar as appealed from, reversed, without costs; motion for special preference granted; and action remitted to the Special Term for entry of an appropriate order. Plaintiff is 70 years old and, in the uncontroverted opinion of her physician, will not survive the waiting period caused by the calendar delay in Kings County. Under the facts, we are of the opinion that the desired preference should have been granted. Beldoek, P. J., Ughetta, Christ, Hill and Hopkins, JJ., concur.